Title: To Thomas Jefferson from Jacob Wagner, 5 September 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            Departt. State 5 Septr. 1806
                        
                        J. Wagner presents his best respects to the President of the U. States.
                        The pardon of Joseph Barnaby, convicted before Judge Peters of smuggling, being founded on the recommendation
                            of the Judge as well as other respectable persons, it will be issued after receiving the signature of the Secretary of
                            State.
                    